 



Exhibit 10.7
 
 
 
JO-ANN STORES, INC.
DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I. TITLE AND DEFINITIONS     1  
1.1.
  Definitions     1  
 
            ARTICLE II. PARTICIPATION     6  
2.1.
  Requirements for Participation     6  
2.2.
  Affiliate Participation     6  
 
            ARTICLE III. CONTRIBUTION CREDITS     6  
3.1.
  Elections to Defer Compensation     6  
3.2.
  Irrevocability of Deferral Elections.     7  
3.3.
  Company Contribution Credits     8  
3.4.
  Investment Elections     8  
3.5.
  Automatic Suspension of Deferrals.     9  
 
            ARTICLE IV. DEFERRAL ACCOUNTS     9  
4.1.
  Deferral Accounts     9  
4.2.
  Company Discretionary Contribution Account     10  
4.3.
  Excess 401(k) Contribution Account     10  
 
            ARTICLE V. VESTING     10  
5.1.
  Deferral Account     10  
5.2.
  Company Discretionary Contribution Account     11  
5.3.
  Excess 401(k) Contribution Account     11  
5.4.
  Death, Disability or Age 65     11  
 
            ARTICLE VI. DISTRIBUTIONS     11  
6.1.
  Distribution of Company Contribution Account     11  
6.2.
  Distribution of Deferral Account     13  
6.3.
  Distribution Upon Death or Disability     16  
6.4.
  Hardship Distribution     16  
6.5.
  Inability to Locate Team Member     17  
 
            ARTICLE VII. ADMINISTRATION     17  
7.1.
  Advisory Committee     17  
7.2.
  Advisory Committee Action     17  
7.3.
  Powers and Duties of the Advisory Committee     17  
7.4.
  Construction and Interpretation     18  
7.5.
  Information     18  
7.6.
  Compensation, Expenses and Indemnity     18  
7.7.
  Quarterly Statements; Delegation of Administrative Functions     19  
7.8.
  Disputes     19  

 
 i 

 



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE VIII. MISCELLANEOUS     20  
8.1.
  Unsecured General Creditor     20  
8.2.
  Insurance Contracts or Policies     21  
8.3.
  Restriction Against Assignment     21  
8.4.
  Withholding     21  
8.5.
  Amendment, Modification, Suspension or Termination     21  
8.6.
  Governing Law     22  
8.7.
  Receipt or Release     22  
8.8.
  Payments on Behalf of Persons Under Incapacity     22  
8.9.
  Limitation of Rights and Employment Relationship     22  
8.10.
  Headings     22  
8.11.
  Trust Information     22  

 
 ii 

 



--------------------------------------------------------------------------------



 



JO-ANN STORES, INC.
DEFERRED COMPENSATION PLAN
     WHEREAS, this Deferred Compensation Plan (“Plan”) was adopted by Jo-Ann
Stores, Inc. (the “Company”), effective August 1, 2003, to provide nonqualified
deferred compensation benefits for a select group of management or highly
compensated employees of the Company and its affiliates; and
     WHEREAS, the terms of this Plan as amended and restated herein shall apply
to all amounts deferred under the Plan, and the Plan shall be interpreted and
applied at all times in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended, and guidance issued thereunder; and
     WHEREAS, no amounts deferred under the Plan shall be subject to
“grandfathering” treatment, even if such amounts were deferred and vested under
the Plan before January 1, 2005;
     NOW, THEREFORE, as of January 1, 2005 (except as otherwise specifically set
forth herein), this Plan is hereby amended and restated to read as follows:
ARTICLE I.
TITLE AND DEFINITIONS
     1.1 Definitions. Whenever the following words and phrases are used in this
Plan, with the first letter capitalized, they shall have the meanings specified
below, except where context clearly indicates otherwise:
     (a) “Account” or “Accounts” shall mean the individual account or accounts
maintained by the Advisory Committee to record the interest of a Team Member
under this Plan. Account includes the Company Discretionary Contribution
Account, the Excess 401(k) Contribution Account and the Deferral Account unless
otherwise indicated. Each Team Member’s Account will be used solely as a
measuring device to determine the amount to be paid to a Team Member under this
Plan. The Account does not constitute, nor will it be treated as, property or a
trust fund of any kind. All amounts at any time attributable to a Team Member’s
Account will be, and remain, the sole property of the Company, subject to the
terms of any Trust established hereunder.
     (b) “Advisory Committee” shall mean the individuals serving from time to
time as the Advisory Committee as provided in Section 7.1
     (c) “Affiliate” shall mean each corporation or other entity with whom the
Company would be considered a single employer under Code Sections 414(b) and
414(c), except that in applying Code Sections 1563(a)(1), (2) and (3) for
purposes of determining a controlled group of corporations under Code
Section 414(b), the language “at least 50 percent” shall be used instead of “at
least 80 percent” in each place it appears in Code Sections 1563(a)(1), (2) and
(3), and in applying Treas. Regs. Sec. 1.414(c)-2 for purposes of determining a
controlled group of trades or businesses under Code Section 414(c), the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Treas. Regs. Sec. 1.414(c)-2.

 



--------------------------------------------------------------------------------



 



     (d) “Base Salary” shall mean a Team Member’s base salary, excluding, for
example, without limitation, bonuses, commissions, incentive and similar
remuneration, reimbursements for business or personal expenses, other fringe
benefits (cash or non-cash), insurance premiums or welfare benefits. Base Salary
shall be determined prior to reduction for any salary contributions to a plan
established pursuant to Section 125 of the Code or qualified pursuant to Section
401(k) of the Code.
     (e) “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Team Member in accordance with procedures established by the
Advisory Committee to receive the benefits specified hereunder in the event of
the Team Member’s death. No beneficiary designation shall become effective until
it is filed with the Advisory Committee. Any designation shall be revocable at
any time through a written instrument filed by the Team Member with the Advisory
Committee with or without the consent of the previous Beneficiary. No
designation of a Beneficiary other than the Team Member’s spouse shall be valid
unless consented to in writing by such spouse. If there is no such designation
or if there is no surviving designated Beneficiary, then the Team Member’s
surviving spouse shall be the Beneficiary. If there is no surviving spouse to
receive any benefits payable in accordance with the preceding sentence, the duly
appointed and currently acting personal representative of the Team Member’s
estate (which shall include either the Team Member’s probate estate or living
trust) shall be the Beneficiary. In any case where there is no such personal
representative of the Team Member’s estate duly appointed and acting in that
capacity within ninety (90) days after the Team Member’s death (or such extended
period as the Advisory Committee determines is reasonably necessary to allow
such personal representative to be appointed, but not to exceed 180 days after
the Team Member’s death), then Beneficiary shall mean the person or persons who
can verify by affidavit or court order to the satisfaction of the Advisory
Committee that they are legally entitled to receive the benefits specified
hereunder. In the event any amount is payable under the Plan to a minor, payment
shall not be made to the minor, but instead be paid: (1) to that person’s living
parent(s) to act as custodian, (2) if that person’s parents are then divorced,
and one parent is the sole custodial parent, to such custodial parent, or (3) if
no parent of that person is then living, to a custodian selected by the Advisory
Committee to hold the funds for the minor under the Uniform Transfers or Gifts
to Minors Act in effect in the jurisdiction in which the minor resides. If no
parent is living and the Advisory Committee decides not to select another
custodian to hold the funds for the minor, then payment shall be made to the
duly appointed and currently acting guardian of the estate for the minor or, if
no guardian of the estate for the minor is duly appointed and currently acting
within sixty (60) days after the date the amount becomes payable, payment shall
be deposited with the court having jurisdiction over the estate of the minor.
Payment by Company to any Beneficiary hereunder of all benefits owed hereunder
shall terminate any and all liability of Company.
     (f) “Board of Directors” or “Board” shall mean the Board of Directors of
the Company or any committee thereof authorized to act on behalf of the Board.
     (g) “Change in Control” of the Company shall be deemed to have occurred if:

2



--------------------------------------------------------------------------------



 



     (1) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company;
     (2) any one person, or more than one person acting as a group, acquires (or
has acquired during a 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company;
     (3) a majority of members of the Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election; or
     (4) any one person, or more than one person acting as a group, acquires (or
has acquired during a 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions.
     (h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (i) “Company” shall mean Jo-Ann Stores, Inc.
     (j) “Company Contribution Account” shall mean the Company Discretionary
Contribution Account and the Excess 401(k) Contribution Account.
     (k) “Company Contribution Credits” shall mean the Company Discretionary
Contribution Amount and the Excess 401(k) Contribution Amount.
     (l) “Company Discretionary Contribution Account” shall mean the bookkeeping
account maintained by the Advisory Committee for each Team Member that is
credited with an amount equal to: (1) the Company Discretionary Contribution
Amount, if any, and (2) earnings and losses on such amounts pursuant to
Section 4.2.
     (m) “Company Discretionary Contribution Amount” with respect to a Team
Member shall mean such amount, if any, credited to the Team Member’s Account
under the Plan by the Company, on a purely discretionary basis, for the benefit
of Team Member for a Plan Year. Such amount may differ from Team Member to Team
Member both in amount, if any, and as a percentage of Compensation.
     (n) “Compensation” shall mean Base Salary and Incentive Compensation Bonus.
     (o) “Deferral Account” shall mean the bookkeeping account maintained by the
Advisory Committee for each Team Member that is credited with amounts equal to:
(1) the portion of the Team Member’s Compensation that he or she elects to
defer, and
(2) earnings and losses on such amounts pursuant to Section 4.1.

3



--------------------------------------------------------------------------------



 



     (p) “Deferred Amount” with respect to a Team Member shall mean such amount,
if any, credited to the Team Member’s Account under the Plan pursuant to a
Deferral Election Form.
     (q) “Deferral Election Form” shall mean a form provided by the Advisory
Committee pursuant to which a Team Member may elect to defer Compensation in
accordance with Section 3.1. The form and content of the Deferral Election Form
may be revised from time to time consistent with the Plan, by or at the
direction of the Advisory Committee or its designee.
     (r) “Disability” shall mean the Team Member incurs a Separation from
Service on account of his or her inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.
     (s) “Earnings Rate” shall mean, for each Fund, an amount equal to the net
gain or loss on the assets of such Fund during each month or other period as
determined from time to time by the Advisory Committee or its designee,
expressed as a percentage of the balance of the Fund at the beginning of the
month or other period.
     (t) “Eligible Employee” shall mean a member of a select group of management
and/or highly compensated employees of the Company or any of its Related
Affiliates who is designated by the Advisory Committee in writing as eligible to
participate under the Plan. Such designation is solely within the discretion of
the Advisory Committee and may be changed at any time.
     (u) “Employer” shall mean the Company and any Affiliate.
     (v) “Excess 401(k) Contribution Account” shall mean the bookkeeping account
maintained by the Advisory Committee for each Team Member that is credited with
amounts equal to: (1) the Excess 401(k) Contribution Amount, and (2) any earning
and losses on such amounts pursuant to Section 4.3.
     (w) “Excess 401(k) Contribution Amount” shall mean, with respect to each
highly compensated Team Member (within the meaning of the Jo-Ann Stores, Inc.
401(k) Savings Plan), such amount, if any, credited to the Team Member by the
Company, as provided in Section 3.3, under the Plan for the benefit of the Team
Member for a Plan Year.
     (x) “Fund” or “Funds” shall mean one or more of the investment funds
selected by the Advisory Committee and elected by a Team Member pursuant to
Section 3.4, in which all or a portion of a Team Member’s Account may be deemed
to be separately invested.

4



--------------------------------------------------------------------------------



 



     (y) “Hardship Distribution” shall mean a distribution under Section 6.4 on
account of an unforeseeable emergency. An “unforeseeable emergency” means a
severe financial hardship to the Team Member resulting from an illness or
accident of the Team Member, the Team Member’s spouse, the Team Member’s
beneficiary, or the Team Member’s dependent (as defined in Code Section 152,
without regard to subsections (b)(1), (b)(2) and (d)(1)(B)), the loss of the
Team Member’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Team Member.
     (z) “Incentive Compensation Bonus” shall mean any performance or incentive
bonus earned as of the last day of the Plan Year under the Management Incentive
Plan, or its successor plan, or the Field Incentive Plan, or its successor plan,
provided a Team Member is an employee in good standing of the Company on the day
such bonus is paid.
     (aa) “Payment Date” shall mean: (1) with respect to a distribution under
Section 6.1, the last regularly scheduled pay day during February of the first
calendar year beginning after the Team Member’s Separation from Service, and
(2) with respect to a distribution under Section 6.2 with respect to deferrals
for any Plan Year, the last regularly scheduled pay day during February of the
calendar year elected by the Team Member with respect to such deferrals,
provided that the Team Member may not elect any calendar year earlier than the
second calendar year after the calendar year to which such deferrals relate.
     (bb) “Plan” shall mean this Jo-Ann Stores, Inc. Deferred Compensation Plan.
     (cc) “Plan Year” shall mean the period January 1 to December 31.
     (dd) “Related Affiliate” shall mean a trade or business, whether or not
incorporated, which is a member of a controlled group of corporations, trades or
businesses, as defined in Code Sections 414(b) and 414(c), of which the Company
is a member.
     (ee) “Separation from Service” shall mean the Team Member has a termination
of employment with the Employer. Whether a termination of employment has
occurred shall be determined based on whether the facts and circumstances
indicate the Team Member and the Employer reasonably anticipate that no further
services will be performed by the Team Member for the Employer; provided,
however, that a Team Member shall be deemed to have a termination of employment
if the level of services he or she would perform for the Employer after a
certain date permanently decreases to no more than twenty percent (20%) of the
average level of bona fide services performed for the Employer (whether as an
employee or independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Team Member has
been providing services to the Employer for less than 36 months). For this
purpose, a Team Member is not treated as having a Separation from Service while
he or she is on a military leave, sick leave, or other bona fide leave of
absence, if the period of such leave does not exceed six (6) months, or if
longer, so long as the Team Member has a right to reemployment with the Employer
under an applicable statute or by contract.

5



--------------------------------------------------------------------------------



 



     (ff) “Specified Employee” shall mean any Team Member who is an officer of
the Company or any Related Affiliate.
     (gg) “Team Member” shall mean any Eligible Employee who becomes a
participant in this Plan in accordance with Article II.
     (hh) “Trust” shall mean the irrevocable trust adopted by the Company to
serve at its discretion as the funding medium for this Plan. This Trust is
intended to qualify as a “rabbi trust” as described in Rev. Proc. 92-64.
     (ii) “Years of Service” shall be determined according to the meaning given
the term under the Jo-Ann Stores, Inc. 401(k) Savings Plan, but shall include,
except as otherwise provided herein, service with any Employer (as defined
herein).
ARTICLE II.
PARTICIPATION
     2.1 Requirements for Participation. An Eligible Employee shall become a
Team Member in the Plan on the first day of the calendar month following the
date of his or her written designation by the Advisory Committee as eligible to
participate in the Plan.
     2.2 Affiliate Participation. Any Related Affiliate may elect to participate
in this Plan upon approval of the Company’s Board of Directors.
ARTICLE III.
CONTRIBUTION CREDITS
     3.1 Elections to Defer Compensation. A Team Member may elect to defer, in
accordance with this Section 3.1 up to seventy-five percent (75%) of the Team
Member’s Base Salary for a Plan Year and up to one hundred percent (100%) of the
Team Member’s Incentive Compensation Bonus for a Plan Year, in separate
elections; provided that the minimum combined Deferred Amount that may be made
in any Plan Year by a Team Member is $2,000. The amount deferred by a Team
Member shall be limited in any Plan Year as necessary to satisfy Social Security
Tax (including Medicare) and income tax withholding requirements. All elections
to defer Compensation must be completed and timely filed in accordance with this
Section 3.1 in order to be given effect.
     (a) Initial Election Period. Each Team Member may elect to defer
Compensation by filing with the Advisory Committee, or its designee, a signed
and completed Deferral Election Form, within thirty (30) days of the date he or
she first becomes a Team Member; provided, however, that if the Team Member is
or ever was a participant in this Plan or any other plan required by Code
Section 409A to be aggregated with this Plan, this Section 3.1(a) shall not
apply and the Team Member may not make a deferral election of Compensation until
the following Plan Year in accordance with Section 3.1(b), unless:
     (1) he or she had not been eligible to participate in the Plan (or any
other plan required by Code Section 409A to be aggregated with this Plan) at any
time during the 24-month period ending on the date he or she again becomes a
Team Member, or

6



--------------------------------------------------------------------------------



 



     (2) he or she has been paid all amounts previously due under the Plan (and
any other plan required by Code Section 409A to be aggregated with this Plan)
and, on and before the date of the last such payment, was not eligible to
continue to participate in the Plan (and any other plan required by Code
Section 409A to be aggregated with this Plan) for periods after such payment.
A deferral election under this Section 3.1(a) will be effective only with
respect to Compensation paid for services performed after such election. For
this purpose, the amount of any Incentive Compensation Bonus payable to the Team
Member for services rendered subsequent to the Team Member’s election will be
determined by multiplying the Incentive Compensation Bonus by a fraction, the
numerator of which is the number of calendar days remaining in the performance
period after the election and the denominator of which is the total number of
calendar days in the performance period. For purposes of this Section 3.1(a),
the date of a Team Member’s election is the date the executed election form is
received by the Advisory Committee or its designee.
     (b) Annual Election Period. The Advisory Committee shall designate an
annual open enrollment period during which a Team Member may elect to defer
Compensation for the subsequent Plan Year by filing with the Advisory Committee,
or its delegate, a signed and completed Deferral Election Form, no later than
the last day of such open enrollment period. In no event shall such open
enrollment period end later than the December 31 preceding the Plan Year for
which the deferral election is to be effective.
     3.2. Irrevocability of Deferral Elections.
     (a) Except as otherwise provided herein, once made for a Plan Year, a
deferral election under Section 3.1(a) may not be revoked, changed or modified
after the date of the election as provided in such section, and a deferral
election under Section 3.1(b) may not be revoked, changed or modified after the
applicable filing deadline specified in such section. Once made for a Plan Year,
Base Salary and Incentive Compensation Bonus deferral elections will continue in
effect for subsequent Plan Years unless revoked or modified for any subsequent
Plan Year by filing a Deferral Election Form during an annual open enrollment
period.
     (b) In the event a Team Member has a Separation from Service for any
reason, then: (1) his or her deferral election under Section 3.1 with respect to
Base Salary will terminate as of the date of such Separation from Service (but
will be effective with respect to the last regular paycheck issued to such Team
Member), regardless of whether the Team Member continues to receive
Compensation, or other compensation, from any Employer thereafter; and (2) his
or her deferral election under Section 3.1 with respect to Incentive
Compensation Bonuses will remain in effect with respect to the bonus (if any)
paid to him or her for the Plan Year in which such Separation from Service
occurs.

7



--------------------------------------------------------------------------------



 



     (c) If a Team Member has a Separation from Service for any reason and is
rehired (whether or not as a Team Member) within the same Plan Year:
     (1) his or her deferral election under Section 3.1 with respect to Base
Salary shall be automatically reinstated and shall remain in effect for the
remainder of such Plan Year; and
     (2) his or her deferral election under Section 3.1 with respect to
Incentive Compensation Bonuses shall be automatically reinstated and shall
remain in effect for the performance period commencing in such Plan Year.
     (d) In the event a Team Member ceases to be a Team Member (other than on
account of a Separation from Service) during any Plan Year, then his or her
deferral election under Section 3.1 will terminate as of the last day of the
Plan Year in which such change in status occurs.
     (e) Notwithstanding anything herein to the contrary, in the event a Team
Member goes on an unpaid leave of absence, his or her deferral election under
Section 3.1 with respect to Base Salary shall automatically cease when he or she
commences the unpaid leave of absence; provided, however, that if he or she
returns from the unpaid leave of absence during the same Plan Year, his or her
deferral election under Section 3.1 with respect to Base Salary shall
automatically resume immediately upon return from the leave of absence and shall
continue in effect for the balance of the Plan Year. An Eligible Team Member’s
deferral election under Section 3.1 shall remain in effect with respect to any
Base Salary paid while on a leave of absence. A Team Member’s deferral elections
under Section 3.1 with respect to Incentive Compensation Bonuses shall not be
affected by his or her leave of absence.
     3.3 Company Contribution Credits.
     (a) Discretionary Contribution Credits. In the Board’s sole discretion, it
may credit a Team Member’s Account with a Company Discretionary Contribution
Amount in any amount or percentage of Compensation it so desires for any Plan
Year. The Board may credit Team Members with different Amounts, if any, for any
Plan Year.
     (b) Excess 401(k) Contribution Credits. For all highly compensated Team
Members (within the meaning of the Jo-Ann Stores, Inc. 401(k) Savings Plan) with
at least ninety (90) days of service under such plan, the Board will credit a
Team Member’s Account with an Excess 401(k) Contribution Amount in an amount
determined by the Board in its sole discretion.
     3.4 Investment Elections.
     (a) The Team Member shall designate, on a form provided by the Advisory
Committee, the Funds in which the Team Member’s Account will be deemed to be
invested for purposes of determining the amount of earnings to be credited to
that Account. In making the designation pursuant to this Section 3.4, the Team
Member may specify that all or any portion of his or her Account be deemed to be
invested, in whole

8



--------------------------------------------------------------------------------



 



percentage increments, in one or more of the Funds made available under the Plan
from time to time by the Advisory Committee. On a form provided by the Advisory
Committee, investment allocations may be changed daily in whole percentages
while employed or after termination. If a Team Member fails to elect a Fund
under this Section 3.4, he or she shall be deemed to have elected a money market
type of investment fund as selected by the Advisory Committee.
     (b) Although the Team Member may designate a Fund or Funds as provided in
Section 3.4(a), the Advisory Committee shall not be bound to invest a Team
Member’s Account in such Funds. Team Members shall have no ownership interests
in any investments made by the Company.
     3.5 Automatic Suspension of Deferrals. In the event a Team Member receives
a distribution from the Jo-Ann Stores, Inc. 401(k) Savings Plan (or any other
plan or successor plan sponsored by an Employer) on account of hardship, which
distribution is made pursuant to Treasury Regulations Section 1.401(k)-1(d)(3)
and requires suspension of deferrals under other arrangements such as this Plan,
the Team Member’s deferral elections under Section 3.1, if any, pursuant to
which deferrals would otherwise be made during the six (6)-month period
following the date of the distribution shall be cancelled.
ARTICLE IV.
DEFERRAL ACCOUNTS
     4.1 Deferral Accounts. The Advisory Committee shall establish and maintain
a Deferral Account for each Team Member under the Plan. Each Team Member’s
Deferral Account shall be further divided into separate subaccounts (“Fund
subaccounts”), each of which corresponds to a Fund elected by the Team Member
pursuant to Section 3.4(a). A Team Member’s Deferral Account shall be credited
as follows:
     (a) On the third business day, or as soon as administratively possible
thereafter, after amounts are deferred and withheld from a Team Member’s
Compensation, the Advisory Committee, in accordance with the Team Member’s
election under Section 3.4(a), shall credit the Fund subaccounts of the Team
Member’s Deferral Account with an amount equal to the portion of the Team
Member’s Compensation that the Team Member has elected to be deemed to be
invested in such Fund.
     (b) Each business day, each Fund subaccount of a Team Member’s Deferral
Account shall be credited with earnings or losses in an amount equal to that
determined by multiplying the balance credited to such Fund subaccount as of the
prior day plus contributions and less any distributions credited that day to the
Fund subaccount by the Earnings Rate for the corresponding fund selected by the
Team Member pursuant to Section 3.4(a).
     (c) In the event a Team Member elects a Payment Date under
Section 1.1(aa)(2) for any Plan Year’s deferrals, all amounts attributed to the
deferral of Compensation for such Plan Year shall be accounted for in a manner
which allows separate accounting for the deferral of Compensation and investment
gains and losses associated with such Plan Year’s deferral of Compensation.

9



--------------------------------------------------------------------------------



 



     4.2 Company Discretionary Contribution Account. The Advisory Committee
shall establish and maintain a Company Discretionary Contribution Account for
each Team Member under the Plan. Each Team Member’s Company Discretionary
Contribution Account shall be further divided into separate investment Fund
subaccounts corresponding to the investment fund elected by the Team Member
pursuant to Section 3.4(a). A Team Member’s Company Discretionary Contribution
Account shall be credited as follows:
     (a) On a date established at the Board’s discretion, the Advisory Committee
shall credit the Fund subaccounts of the Team Member’s Company Discretionary
Contribution Account with an amount equal to the Company Discretionary
Contribution Amount, if any, applicable to that Team Member, in accordance with
the Team Member’s election under Section 3.4(a).
     (b) Each business day, each investment fund subaccount of a Team Member’s
Company Discretionary Contribution Account shall be credited with earnings or
losses in an amount equal to that determined by multiplying the balance credited
to such investment fund subaccount as of the prior day plus contributions and
less distributions credited that day to the investment fund subaccount by the
Earnings Rate for the corresponding Fund selected by the Team Member pursuant to
Section 3.4(a).
     4.3 Excess 401(k) Contribution Account. The Advisory Committee shall
establish and maintain an Excess 401(k) Contribution Account for each Team
Member under the Plan. Each Team Member’s Excess 401(k) Contribution Account
shall be further divided into separate investment fund subaccounts corresponding
to the investment fund elected by the Team Member pursuant to Section 3.4(b). A
Team Member’s Excess 401(k) Contribution Account shall be credited as follows:
     (a) No later than the date contributions would have to be made in order for
such contributions to be deductible for a given year under a qualified 401(k)
plan, the Advisory Committee shall credit the investment fund subaccounts of the
Team Member’s Excess 401(k) Contribution Account with an amount equal to the
Excess 401(k) Contribution Amount, if any, applicable to that Team Member, in
accordance with the Team Member’s election under Section 3.4.
     (b) Each business day, each investment fund subaccount of a Team Member’s
Excess 401(k) Contribution Account shall be credited with earnings or losses in
an amount equal to that determined by multiplying the balance credited to such
investment fund subaccount as of the prior day plus contributions and less
distributions credited that day to the investment fund subaccount by the
Earnings Rate for the corresponding Fund selected by the Company pursuant to
Section 3.4.

10



--------------------------------------------------------------------------------



 



ARTICLE V.
VESTING
     5.1 Deferral Account. A Team Member shall be 100% vested in his or her
Deferral Account.
     5.2 Company Discretionary Contribution Account. Company Discretionary
Contribution Amounts will vest according to a schedule determined and set forth
by the Board at the time the contribution is credited.
     5.3 Excess 401(k) Contribution Account. Excess 401(k) Contribution Amounts
will vest according to the following Schedule:

          Years of Service   Percent Vested
1
    0 %
2
    33 %
3
    67 %
4 or more
    100 %

     5.4 Death, Disability or Age 65. Notwithstanding the foregoing, a Team
Member’s Account will become fully vested in the event of his or her death,
Disability or attainment of age sixty-five (65) prior to his or her Separation
from Service.
ARTICLE VI.
DISTRIBUTIONS
     6.1 Distribution of Company Contribution Account. Except as otherwise
provided in Section 6.3, a Team Member’s Company Contribution Account shall be
distributed upon the Team Member’s Separation from Service as provided in this
Section 6.1.
     (a) Form of Distribution. A Team Member may make an initial form of payment
election under this Section 6.1(a) within the time periods applicable under
Section 3.1(a) or (b) for making an initial deferral election for the first Plan
Year of participation; provided, however, that in the event the Team Member has
not made such an initial deferral election by the time a Company Discretionary
Contribution Amount is to be credited to his or her Account pursuant to
Section 4.2, the Team Member’s initial form of payment election under this
Section 6.1(a) shall be made prior to the date such Amount is credited to the
Team Member’s Company Contribution Account. Any distribution election made after
such period shall be subject to Section 6.1(c). An election (or deemed election)
under this Section 6.1(a) shall apply to the Team Member’s entire Company
Contribution Account.
     (1) In the event the Team Member incurs a Separation from Service after ten
(10) Years of Service and his or her Company Contribution Account is $50,000 or
greater, such Account shall be paid to the Team Member in one of the following
forms in accordance with the Team Member’s distribution election given effect
under this Section 6.1:
     (A) A lump sum distribution;
     (B) Substantially equal quarterly installments over five (5) years;

11



--------------------------------------------------------------------------------



 



     (C) Substantially equal quarterly installments over ten (10) years; or
     (D) Substantially equal quarterly installments over fifteen (15) years.
If a Team Member who is eligible to make an election as provided in this Section
6.1(a)(1) fails to make an election as provided above, the Team Member will be
deemed to have elected distribution of his or her entire Company Contribution
Account in substantially equal quarterly installments over ten (10) years.
     (2) In the case of a Team Member who incurs a Separation from Service prior
to ten (10) Years of Service or a Team Member whose Company Contribution Account
is less than $50,000, his or her Company Contribution Account shall be paid to
the Team Member in a lump sum distribution.
     (3) Notwithstanding anything herein to the contrary, the form of payment
election of any individual who has or will have a Company Contribution Account
as of December 31, 2007 with respect to his or her Company Contribution Account
shall be the last affirmative election made by such Team Member on or before
December 31, 2007; provided, however, that in no event may any such election
defer any amount otherwise payable during 2007 to 2008 or any later year or
accelerate any amount otherwise payable during 2008 or any later year into 2007.
If any such Team Member does not make an affirmative election on or before
December 31, 2007, he or she shall be deemed to have elected payment of his or
her entire Company Contribution Account in accordance with the default elections
provided in this Section 6.1(a). Except as otherwise provided in this
Section 6.1(a), any distribution election made after December 31, 2007 shall be
subject to Section 6.1(c).
     (b) Timing of Payment.
     (1) Any distribution to be paid under this Section 6.1 in a lump sum
payment shall be paid within the thirty (30)-day period commencing on the Team
Member’s Payment Date or, if the Team Member is a Specified Employee, during the
thirty (30)-day period commencing on the later of the Team Member’s Payment Date
or the date that is six (6) months after the Team Member’s Separation from
Service.
     (2) If the Team Member’s Account is to be distributed in the form of
quarterly installments, the first such installment shall be made within the
thirty (30)-day period commencing on the Team Member’s Payment Date or, if the
Team Member is a Specified Employee, during the thirty (30)-day period
commencing on the later of the Team Member’s Payment Date or the last day of the
first Plan Year quarter which ends at least six (6) months after the Team
Member’s Separation from Service. Subsequent installments shall be made within
the thirty (30)-day period commencing on each subsequent February 1, April 1,
July 1 or October 1, until the Team Member’s benefits are distributed in

12



--------------------------------------------------------------------------------



 



full. The Team Member’s Company Contribution Account shall continue to be
credited with earnings and losses pursuant to Article IV of the Plan until all
amounts credited to his or her Company Contribution Account under the Plan have
been distributed. Installment amounts paid to Team Members will be determined by
dividing the December 31 vested account balance from the year prior to Team
Member’s Payment Date, by the number of total installments elected and
undistributed. The amount determined shall remain fixed until the final and last
installment, which will be an increased or decreased distribution amount in
order to distribute the remaining balance plus all accrued gains/losses on the
balance being distributed.
     (c) Subsequent Elections as to Form of Distribution. A Team Member may
change his or her form of payment election (or deemed form of payment election)
under Section 6.1(a) at any time by making a new election (referred to in this
subsection as a “subsequent election”) on a form (which may be electronic)
approved by the Advisory Committee and filed with the Advisory Committee or its
designee; provided, however, that such subsequent election shall be subject to
the following restrictions:
     (1) A subsequent election made after December 31, 2007 may not take effect
until at least twelve (12) months after the date on which such subsequent
election is made;
     (2) Payment or initial payment of the Team Member’s Company Contribution
Account pursuant to a subsequent election made after December 31, 2007 may not
be made earlier than five (5) years from the date such payment would have been
made absent the subsequent election, unless the distribution is made on account
of the Team Member’s Disability or death;
     (3) For purposes of this Section 6.1 and Code Section 409A, the entitlement
to quarterly installment payments is treated as the entitlement to a single
payment; and
     (4) A Team Member may make only one (1) subsequent election under this
Section 6.1(c).
If a Team Member’s distribution election does not satisfy the requirements of
this Section 6.1(c) it will not be recognized or given effect by the Advisory
Committee. In that event, distribution of the benefit will be made in accordance
with the Team Member’s most recent distribution election which does satisfy the
requirements of this Section 6.1(c).
6.2. Distribution of Deferral Account.
     (a) Payment Date. Except as otherwise provided in Section 6.3, a Team
Member’s Deferred Amount for any Plan Year shall be distributed upon the Payment
Date selected by the Team Member within the time period applicable under
Section 3.1(a) or (b) for making an initial deferral election for such Plan
Year’s Deferred Amount. If any such Team Member does not make an affirmative
election with respect to Deferred Amounts for a Plan Year during such time
period, the Deferred Amount for that Plan Year will be paid according to
Section 6.1 and the Team Member’s elections under Section 6.1.

13



--------------------------------------------------------------------------------



 



     Notwithstanding anything herein to the contrary, the Payment Date with
respect to any Deferred Amount as of December 31, 2007 shall be the last
affirmative election made by the Team Member on or before December 31, 2007 with
respect to such Deferred Amount; provided, however, that in no event may any
such election defer any amount otherwise payable during 2007 to 2008 or any
later year or accelerate any amount otherwise payable during 2008 or any later
year into 2007. If the Team Member does not make an affirmative election with
respect to such Deferred Amounts for any Plan Year on or before December 31,
2007, the Deferred Amount for that Plan Year will be paid according to
Section 6.1 and the Team Member’s elections under Section 6.1.
     (b) Form of Distribution. A Team Member may make a separate form of payment
election under this Section 6.2(b) with respect to Deferred Amounts for each
separate Plan Year within the time period applicable under Section 3.1(a) or
(b) for making an initial deferral election with respect to each such Plan
Year’s Deferred Amounts.
     (1) In the case of a Team Member whose Deferred Amount for a Plan Year
exceeds $25,000, such Deferred Amount shall be distributed in one of the
following forms in accordance with the Team Member’s distribution election given
effect under this Section 6.2(b):
     (A) A lump sum distribution; or
     (B) Quarterly installments over one (1) to five (5) years.
     (2) In the case of a Team Member whose Deferred Amount for a Plan Year does
not exceed $25,000, such Deferred Amount shall be distributed in a lump sum
amount.
     (c) Timing of Payment.
     (1) Any distribution to be paid under this Section 6.2 in a lump sum
payment shall be paid within the thirty (30)-day period commencing on the Team
Member’s Payment Date.
     (2) If the Team Member’s Deferred Amount is to be distributed in the form
of quarterly installments, the first such installment shall be made within the
thirty (30)-day period commencing on the Team Member’s Payment Date. Subsequent
installments shall be made within the thirty (30)-day period commencing on the
first day of each subsequent February 1, April 1, July 1 or October 1, until the
Team Member’s benefits are distributed in full. The Team Member’s Deferred
Amount shall continue to be credited with earnings and losses pursuant to
Article IV of the Plan until all amounts credited to his or her Deferral Account
under the Plan for such Plan Year have been distributed. Installment amounts
paid to Team Members will be determined by dividing the December 31

14



--------------------------------------------------------------------------------



 



vested account balance from the year prior to Team Member’s Payment Date, by the
number of total installments elected and undistributed. The amount determined
shall remain fixed until the final and last installment, which will be an
increased or decreased distribution amount in order to distribute the Plan
Year’s remaining balance plus all accrued gains/losses on the Plan Year’s
balance being distributed.
     (3) In the event a Team Member incurs a Separation from Service, other than
by reason of death or Disability, at any time prior to the Payment Date for a
Deferred Amount, such Deferred Amount shall be distributed in accordance with
Section 6.1. In the event a Team Member incurs a Separation from Service, other
than by reason of death or Disability, while a Deferred Amount is being paid in
installments, such installments will continue to be paid in the normal course.
     (d) Subsequent Elections as to Time of Distribution.
     (1) A Team Member may change his or her Payment Date election under Section
6.2(a) with respect to the Deferred Amount for any Plan Year at any time by
making a new election (referred to in this subsection as a “subsequent
election”) on a form approved by the Advisory Committee and filed with the
Advisory Committee or its designee; provided, however, that such subsequent
election shall be subject to the following restrictions:
     (A) A subsequent election made after December 31, 2007 may not take effect
until at least twelve (12) months after the date on which such subsequent
election is made;
     (B) A subsequent election must be made not less than twelve (12) months
before the date the payment is scheduled to be paid (or, if payment is to be
made in installments, twelve (12) months before the date the first amount is
scheduled to be paid);
     (C) Payment or initial payment of the Team Member’s Deferred Amount for any
Plan Year pursuant to a subsequent election made after December 31, 2007 may not
be made earlier than five (5) years from the date such payment would have been
made absent the subsequent election, unless the distribution is made on account
of the Team Member’s Disability or death; and
     (D) A Team Member may make a subsequent election under this Section 6.2(d)
only twice with respect to the Deferred Amount for any one Plan Year.
If a Team Member’s distribution election does not satisfy the requirements of
this Section 6.2(d), it will not be recognized or given effect by the Advisory
Committee. In that event, distribution of the benefit will be made in accordance
with the Team Member’s most recent election which does satisfy the requirements
of this Section 6.2(d).

15



--------------------------------------------------------------------------------



 



     6.3. Distribution Upon Death or Disability. If a Team Member dies or is
determined to have a Disability before receiving his or her entire Account under
the Plan, such Team Member, or his or her Beneficiary, as applicable, will
receive the total undistributed Account in a lump sum within ninety (90) days
after such death or Disability; provided, however, that, where the Team Member
is a Specified Employee, in no event will such lump sum on account of Disability
be paid earlier than six (6) months following his or her Separation from
Service.
     6.4. Hardship Distribution. A Team Member shall be permitted to elect a
Hardship Distribution from his or her vested Accounts prior to the Payment Date,
subject to the following restrictions:
     (a) The election to take a Hardship Distribution shall be made by filing a
form provided by and filed with the Advisory Committee prior to the end of any
calendar month.
     (b) The Advisory Committee shall have made a determination that the
requested distribution constitutes a Hardship Distribution in accordance with
Section 1.1(y) of the Plan. The Advisory Committee will permit a Hardship
Distribution only to the extent reasonably necessary to satisfy the
unforeseeable emergency, plus amounts necessary to pay federal, state or local
income taxes and penalties reasonably anticipated to result from the
distribution, after taking into account the extent to which such need is or may
be relieved through reimbursement or compensation by insurance, by liquidation
of the Team Member’s or beneficiary’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship), or by cessation
of deferrals under the Plan.
     (c) The amount determined by the Advisory Committee as a Hardship
Distribution shall be paid in a single lump sum as soon as practicable after the
end of the calendar month in which the Hardship Distribution election is made
and approved by the Advisory Committee.
     (d) If a Team Member receives a Hardship Distribution, the Team Member’s
deferral elections under Section 3.1, if any, for such Plan Year shall be
immediately cancelled.
     (e) All Hardship Distributions shall be made on a pro rata basis from among
a Team Member’s Accounts and Fund subaccounts for all Plan Years, unless the
Advisory Committee approves an alternate method.
     (f) Notwithstanding anything in the Plan to the contrary, if the Company
reasonably anticipates that its deduction with respect to any distribution under
this Section 6.4 would not be permitted due to the application of Code
Section 162(m); such payment shall be suspended to the extent a deduction would
not be permitted until the earliest date at which it reasonably anticipates that
the deduction of such distribution would not be barred by application of Code
Section 162(m); provided, however, that the conditions of Section 6.4 are still
satisfied as of such date.

16



--------------------------------------------------------------------------------



 



6.5. Inability to Locate Team Member. In the event that the Advisory Committee
is unable to locate a Team Member or Beneficiary within two (2) years following
the required Payment Date, the amount allocated to the Team Member’s Account
shall be forfeited.
ARTICLE VII.
ADMINISTRATION
     7.1. Advisory Committee. The Chairman of the Board may appoint a committee
to serve, at the pleasure of the Board, as the Advisory Committee. The number of
members comprising such committee shall be determined by the Chairman of the
Board, who may from time to time vary the number of members. A member of the
Advisory Committee appointed pursuant to this Section 7.1 may resign by
delivering a written notice of resignation to the Chairman of the Board. The
Chairman of the Board may remove any member by delivering a notice of removal to
such member.
     7.2. Advisory Committee Action. The Advisory Committee shall act at
meetings by affirmative vote of a majority of the members of the Advisory
Committee. A majority of the members of the Advisory Committee shall constitute
a quorum in any meeting of the Advisory Committee. Any action permitted to be
taken at a meeting may be taken without a meeting if, prior to such action, a
written consent to the action is signed by all members of the Advisory Committee
and such written consent is filed with the minutes of the proceedings of the
Advisory Committee. A member of the Advisory Committee shall not vote or act
upon any matter which relates solely to himself or herself as a Team Member. The
Chairman or any other member or members of the Advisory Committee designated by
the Chairman may execute any certificate or other written direction on behalf of
the Advisory Committee.
     7.3. Powers and Duties of the Advisory Committee.
     (a) The Advisory Committee, on behalf of the Team Members and their
Beneficiaries, shall enforce the Plan in accordance with its terms, shall be
charged with the general administration of the Plan, and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the following:
     (1) To select the Funds in accordance with Section 3.4 hereof;
     (2) To construe and interpret the terms and provisions of this Plan, to
determine eligibility for and the amount of any benefit payable under the Plan,
and to decide any dispute which may arise regarding the rights of Team Members
(or their Beneficiaries) under this Plan;
     (3) To compute and certify to the amount and kind of benefits payable to
Team Members and their Beneficiaries;

17



--------------------------------------------------------------------------------



 



     (4) To maintain all records that may be necessary for the administration of
the Plan;
     (5) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Team Members, Beneficiaries or
governmental agencies as shall be required by law;
     (6) To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terns hereof;
     (7) To appoint one or more Plan administrators or any other agent, and to
delegate to them such powers and duties in connection with the administration of
the Plan as the Advisory Committee may from time to time prescribe; and
     (8) To take all actions necessary or appropriate for the administration of
the Plan.
     7.4. Construction and Interpretation. The Advisory Committee shall have
full discretion to construe and interpret the terms and provisions of this Plan,
which interpretations or construction shall be final and binding on all parties,
including but not limited to the Company and any Affiliate and any Team Member
or Beneficiary. The Advisory Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.
     7.5. Information. To enable the Advisory Committee to perform its
functions, the Company shall supply full and timely information to the Advisory
Committee on all matters relating to the Compensation of all Team Members, their
death or other events which cause termination of their participation in this
Plan, and such other pertinent facts as the Advisory Committee may require.
     7.6. Compensation, Expenses and Indemnity.
     (a) The members of the Advisory Committee shall serve without compensation
for their services hereunder.
     (b) The Advisory Committee is authorized at the expense of the Company to
employ such legal counsel as it may deem advisable to assist in the performance
of its duties hereunder. Expenses and fees in connection with the administration
of the Plan shall be paid by the Company. Such legal counsel may be the same
legal counsel used by the Company for other matters.
     (c) To the extent permitted by applicable state law, the Company shall
indemnify and hold harmless the Advisory Committee and each member thereof, the
Board of Directors and any delegate of the Advisory Committee who is an employee
of the Company against any and all expenses, liabilities and claims, including
legal fees to defend against such liabilities and claims arising out of their
discharge in good faith of responsibilities under or incident to the Plan, other
than expenses and liabilities arising out of willful misconduct. This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under state law.

18



--------------------------------------------------------------------------------



 



     7.7. Quarterly Statements; Delegation of Administrative Functions.
     (a) Under procedures established by the Advisory Committee, a Team Member
shall receive a statement with respect to such Team Member’s Accounts on a
quarterly basis.
     (b) The Advisory Committee may delegate administrative duties under the
Plan to any one or more persons or companies selected by the Advisory Committee.
     7.8. Disputes.
     (a) Claim.
     A person who believes that he or she is being denied a benefit to which he
or she is entitled under this Plan (hereinafter referred to as “Claimant”) must
file a written request for such benefit with the Advisory Committee or its
designee, setting forth his or her claim. The request must be addressed to the
Advisory Committee, or its designee, at its then principal place of business. If
such claim is not filed within one (1) year of the Team Member’s Separation from
Service, neither the Plan nor the Company or any Affiliate shall have any
obligation to pay the disputed benefit and the Claimant shall have no further
rights under the Plan.
     (b) Claim Decision.
     Upon receipt of a claim, the Advisory Committee, or its designee, shall
advise the Claimant that a reply will be forthcoming within ninety (90) days (or
forty-five (45) days in the event of a claim involving a Disability
determination) and shall, in fact, deliver such reply within such period. The
Advisory Committee or its designee may, however, extend the reply period for an
additional ninety (90) days (or thirty (30) days in the event of a claim
involving a Disability determination), provided the Advisory Committee
determines that the extension is necessary due to matters beyond the Plan’s
control and the Claimant is notified of the extension before the end of the
initial 90-day (or, as applicable, 45-day) period and the date by which the
Advisory Committee expects to render a decision.
     If the claim is denied in whole or in part, the Advisory Committee or its
designee shall inform the Claimant in writing, using language calculated to be
understood by the Claimant, setting forth: (i) the specified reason or reasons
for such denial; (ii) the specific reference to pertinent provisions of this
Plan on which such denial is based; (iii) a description of any additional
material or information necessary for the Claimant to perfect his or her claim
and an explanation of why such material or such information is necessary;
(iv) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and (v) the time limits for requesting a review
under subsection (c).

19



--------------------------------------------------------------------------------



 



     (c) Request For Review.
     Within sixty (60) days (or one hundred eighty (180) days in the case of a
claim involving a Disability determination) after the receipt by the Claimant of
the written opinion described above, the Claimant may request in writing that
the Advisory Committee review the determination of the Advisory Committee or its
designee. Such request must be addressed to the Secretary of the Company, at its
then principal place of business. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Advisory Committee. If
the Claimant does not request a review within such sixty (60) day (or, as
applicable, one hundred eighty (180) day) period, he or she shall be barred and
estopped from challenging the Advisory Committee’s, or its designee’s,
determination.
     (d) Review of Decision.
     Within sixty (60) days (or forty-five (45) days in the event of a claim
involving a Disability determination) after the Advisory Committee’s receipt of
a request for review, after considering all materials presented by the Claimant,
the Advisory Committee will inform the Claimant in writing, in a manner
calculated to be understood by the Claimant, the decision setting forth the
specific reasons for the decision containing specific references to the
pertinent provisions of this Plan on which the decision is based. If special
circumstances require that the sixty (60) day (or, as applicable, forty-five
(45) day) time period be extended, the Advisory Committee will so notify the
Claimant and will render the decision as soon as possible, but no later than one
hundred twenty (120) days (or ninety (90) days in the event of a claim involving
a Disability determination) after receipt of the request for review.
     (e) Legal Action.
     A Claimant’s compliance with the foregoing provisions of this Section 7.8
is a mandatory prerequisite to a Claimant’s right to commence any legal action
with respect to any claim for benefits under this Plan.
ARTICLE VIII.
MISCELLANEOUS
     8.1. Unsecured General Creditor. Team Members and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interest in any specific property or assets of the Company. No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan. Any and all of the Company’s
assets shall be, and remain, the general unpledged, unrestricted assets of the

20



--------------------------------------------------------------------------------



 



Company. The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Team Members and Beneficiaries shall be no greater than those
of unsecured general creditors. It is the intention of the Company that this
Plan be unfunded for purposes of the Code and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended.
     8.2. Insurance Contracts or Policies. Amounts payable hereunder may be
provided through insurance contracts or policies, the premiums for which are
paid by the Company from its general assets, and which contracts or policies are
issued by an insurance company or similar organization. In order to become a
Team Member under the Plan, an Eligible Team Member may be required to complete
such insurance application forms and insurance application worksheets and to
undergo such medical examinations as requested by the Advisory Committee in
connection with the acquisition of any such insurance contract or policy.
     8.3. Restriction Against Assignment. The Company shall pay all amounts
payable hereunder only to the person or persons designated by the Plan and not
to any other person or corporation. No part of a Team Member’s Accounts shall be
liable for the debts, contracts, or engagements of any Team Member, his or her
Beneficiary, or successors in interest, nor shall a Team Member’s Accounts be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. If any Team Member, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from the Plan, voluntarily or involuntarily, the
Advisory Committee, in its discretion, may cancel such distribution or payment
(or any part thereof) to or for the benefit of such Team Member, Beneficiary or
successor in interest in such manner as the Advisory Committee shall direct.
     8.4. Withholding. There shall be deducted from each payment made under the
Plan or any other compensation payable to the Team Member (or Beneficiary) all
taxes which are required to be withheld by the Company in respect to such
payment or this Plan. The Company shall have the right to reduce any payment (or
compensation) by the amount of cash sufficient to provide the amount of said
taxes.
     8.5. Amendment, Modification, Suspension or Termination. The Board may
amend, modify, suspend or terminate the Plan in whole or in part, except that no
amendment, modification, suspension or termination shall have any retroactive
effect to reduce any amounts allocated to a Team Member’s Accounts or to
accelerate the payment of any Account, except as otherwise permitted by law.
     Notwithstanding the preceding, the Company may, by action of its Board of
Directors, within the thirty (30) days preceding or twelve (12) months following
a Change in Control, partially terminate the Plan and distribute benefits to all
affected Team Members within twelve (12) months after such action, provided that
all plans sponsored by the service recipient immediately after the Change in
Control (which are required to be aggregated with this Plan pursuant to Code
Section 409A) are also terminated and liquidated with respect to each affected
Team Member.

21



--------------------------------------------------------------------------------



 



     8.6. Governing Law. This Plan shall be construed, governed and administered
in accordance with the laws of the State of Ohio, except where pre-empted by
federal law.
     8.7. Receipt or Release. Any payment to a Team Member or the Team Member’s
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims against the Advisory Committee
and the Company. The Advisory Committee may require such Team Member or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.
     8.8. Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Advisory Committee, is considered by reason of legal, physical or mental
condition to be unable to give a valid receipt therefore, the Advisory Committee
may direct that such payment be made to any person found by the Advisory
Committee, in its sole judgment, to have assumed the care of such person. Any
payment made pursuant to such determination shall constitute a full release and
discharge of the Advisory Committee and the Company.
     8.9. Limitation of Rights and Employment Relationship. Neither the
establishment of the Plan nor any modification thereof, nor the creating of any
fund or account, nor the payment of any benefits shall be construed as giving to
any Team Member, or Beneficiary or other person any legal or equitable right
against the Company or any Affiliate except as provided in the Plan; and in no
event shall the terms of employment of any Employee or Team Member be modified
or in any way be affected by the provisions of the Plan.
     8.10. Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.
     8.11. Trust Information. The Company has established the Trust for the
purposes of this Plan. Pursuant to the Trust and to the direction of the
Advisory Committee, the Trustee shall enter into any necessary or reasonable
contracts for purposes of holding and investing the assets maintained under the
Plan.
     This Plan is amended and restated by resolution adopted by the Compensation
Committee of the Board of Directors on this 13th day of November, 2007, to be
effective as of January 1, 2005 (except as otherwise specified herein).

              JO-ANN STORES, INC.
 
       
 
  By:   /s/ Darrell Webb
 
       
 
  Name:   Darrell Webb
 
       
 
  Title:   Chairman of the Board
 
       

22